

Exhibit 10.58
Dated 21 December 2016










LIVANOVA PLC




ANDRÉ-MICHEL BALLESTER















--------------------------------------------------------------------------------





SETTLEMENT AGREEMENT





--------------------------------------------------------------------------------









Latham & Watkins


99 Bishopsgate
London EC2M 3XF
(44) 020 7710 1000 (Tel)
(44) 020 7374 4460 (Fax)
www.lw.com










1



--------------------------------------------------------------------------------


        




THIS AGREEMENT is made on 21 December 2016
BETWEEN
(1)
LIVANOVA PLC, a company registered in England with registered number 09451374
and having its registered office at 20 Eastbourne Terrace, London, England W2
6LG (the “Company”); and

(2)
ANDRÉ-MICHEL BALLESTER, residing at 30 Blandford Street, London, England W1U 4BY
(the “Executive”).

BACKGROUND
(A)
The Executive’s employment with the Company will terminate on 31 December 2016;

(B)
The Executive believes he has the Claims (as that term is defined below) arising
out of the termination of his employment or otherwise;

(C)
The parties have entered into this Agreement for the purposes of recording and
implementing the terms that they have agreed as full and final settlement of the
Claims and any and all other claims that the Executive has and/or may have
against the Company and any Group Company (as defined below) whether or not they
are or could be in the contemplation of the parties at the date of this
Agreement;

(D)
The parties agree that the conditions regulating settlement agreements under the
Acts (as defined below) are satisfied by this Agreement; and

(E)
The Company is entering into this Agreement for itself and for all Group
Companies, and is duly authorised to do so in that respect.

IT IS AGREED as follows:
1.
DEFINITIONS AND INTERPRETATION

1.1
Definitions

In this Agreement, unless the context otherwise requires:




 
1
SETTLEMENT AGREEMENT





US-DOCS\73241951.1

--------------------------------------------------------------------------------

        




“the Acts”
means the Employment Rights Act 1996 section 203(3) and the Equality Act 2010,
section 147
“Claims”
means the claims that the Executive believes that he has against the Company or
any Group Company or against any of its or their respective shareholders,
officers, employees or agents, being:
(a)    for breach of contract arising out of his employment, or termination of
the employment, or otherwise;
(b)    for unfair dismissal under the Employment Rights Act 1996;
(c)    in relation to unauthorized deductions from wages;
(d)    for discrimination, harassment or victimisation on the grounds of age,
sex, race or nationality or any other unlawful ground, pursuant to the Equality
Act 2010;
(e)    for breach of contract or any other rights to or in respect of shares or
other securities or securities based incentives in the Company or any Group
Company;
(f)    for unlawful detriment under the Employment Rights Act 1996; and
(g)    under the Public Interest Disclosure Act 1998.
“Compensation Committee”
means the duly appointed compensation committee of the board of directors of the
Company
“Group”
means the Company, any presently existing or future holding company or
undertaking of the Company and any presently existing or future subsidiaries and
subsidiary undertakings of the Company or such holding company or undertaking
(and the words “subsidiary” and “holding company” shall have the meanings given
to them in section 1159 in the Companies Act 2006)
“Group Company”
means any company within the Group
“Schedule”
means a schedule to this Agreement
“Termination Date”
means the 31 December 2016



1.2
Interpretation and Construction

Save to the extent that the context or the express provisions of this Agreement
require otherwise, in this Agreement:
(a)
words importing the singular shall include the plural and vice versa;

(b)
words importing any gender shall include all other genders;

(c)
references to any statute or statutory provision (including any subordinate
legislation) include any statute or statutory provision which amends, extends,
consolidates or replaces the same, or which has been amended, extended,
consolidated or replaced by the same, and shall include any orders, regulations,
instruments or other subordinate legislation made under the relevant statute or
statutory provision;

(d)
references to a “person” includes any individual, firm, company, corporation,
body corporate, government, state or agency of state, trust or foundation, or
any association,





 
2
SETTLEMENT AGREEMENT





US-DOCS\73241951.1

--------------------------------------------------------------------------------

        




partnership or unincorporated body (whether or not having separate legal
personality) or two or more of the foregoing;
(e)
general words shall not be given a restrictive meaning because they are followed
by words which are particular examples of the acts, matters or things covered by
the general words and “including”, “include” and “in particular” shall be
construed without limitation; and

(f)
the words “other” and “otherwise” shall not be construed eiusdem generis with
any foregoing words where a wider construction is possible.

1.3
Headings

The headings in this Agreement are included for convenience only and shall be
ignored in construing the Agreement.
2.
TERMINATION OF EMPLOYMENT AND OFFICES

2.1
The employment of the Executive with the Company will terminate on the
Termination Date. Up to and including the Termination Date, the Executive will
continue to be bound by his current service agreement and his duties will
include working to deliver a smooth transition to his successor as CEO of the
Company.

2.2
The Executive will immediately deliver to the Company the letter of resignation
in terms of the draft letter set out at Schedule 1 confirming his resignation
from his employment and from all directorships and other offices which the
Executive holds in the Company and the Group.

2.3
The Executive will do all such acts and things as the Company may require to
effect his resignation from all offices to which the Executive was appointed in
connection with or by reason of his employment by or appointment with the
Company or any Group Company, including all trusteeships.

3.
PAYMENTS

3.1
Subject to compliance by the Executive with the terms of this Agreement, the
Company will (without admission of liability) pay to the Executive the following
sums (the “Severance Payments”):-

(a)
£725,000 as a payment in lieu of notice comprising twelve months’ salary and
twelve months’ accommodation allowance (the “PILON”); and

(b)
£100 in respect of the undertakings given in Clause 10.

3.2
The Executive shall notify the Company by no later than the Termination Date as
to whether he wishes to receive the PILON in a single payment (payable, subject
to clause 3.3, no later than 31 January 2017) or in twelve equal monthly
instalments, the first such monthly instalment falling due by 31 January 2017.
The parties acknowledge and agree that the Company will have no right to set-off
any future income which becomes payable to the Executive against the PILON.

3.3
Notwithstanding the Executive’s preference as to the manner and timing of the
PILON payment, no Severance Payments will be paid prior to the Company’s receipt
of this Agreement duly executed by the Executive and his solicitor.

3.4
The Severance Payments set out above are gross amounts and will be made after
deduction of all payments or deductions required by law or owed by the Executive
to the Company or any





 
3
SETTLEMENT AGREEMENT





US-DOCS\73241951.1

--------------------------------------------------------------------------------

        




Group Company, including tax due on any benefits or payments made or to be made
to the Executive in respect of his employment with the Company.
4.
TAXATION

4.1
The Company understands that the Severance Payments under Clauses 3.1(a) and
3.1(b) (together the “Taxable Amount”) will be subject to deduction by the
Company of tax at the appropriate rate and employee’s National Insurance
contributions before payment is made to the Executive. The Company will account
to HMRC for the tax and National Insurance contributions deducted.

4.2
The Executive will be responsible and liable for the payment of any tax and
employee’s National Insurance contributions and any social security
contributions and other employment related taxes wherever in the world arising
(including any interest, penalties, costs and expenses) due in respect of the
Severance Payments and the benefits and incentives (if any) set out in this
Agreement (excluding the tax and National Insurance contributions deducted by
the Company from the Taxable Amount) (the “Additional Tax”). The Executive will
indemnify the Company and each Group Company and keep them indemnified on a
continuing basis against all and any liability for Additional Tax that the
Company or any Group Company may incur. No payment of Additional Tax will be
made to HMRC or other relevant tax authority without first particulars of the
proposed payment being given to the Executive so that he is given the
opportunity, at his own expense, to dispute any such payment or liability with
HMRC or other relevant authority.

5.
PAYMENT OF ACCRUED SUMS AND EXPENSES

5.1
The Company will pay the Executive his basic salary in respect of the period up
to the Termination Date and pay in lieu of 7 days of holiday which have accrued
up to the Termination Date. The sums will be paid via payroll in the normal way
and will be paid after deduction of tax and National Insurance contributions.

5.2
The Executive will submit his final expenses claim made up to the Termination
Date within 10 days after the Termination Date. The Company will reimburse the
Executive for all expenses reasonably incurred in the proper performance of his
duties in accordance with Company guidelines.

5.3
Notwithstanding the termination of his employment, the Executive will continue
to be eligible to receive a payment under the Company’s annual discretionary
bonus plan (the “Bonus Plan”) in respect of the current bonus year. The amount
of any bonus will be calculated by reference to the same percentage of the
target amount used to calculate the bonus awarded to other executives under the
Bonus Plan, and will be subject to the achievement of performance conditions in
accordance with the terms of the Bonus Plan. Any payment of bonus under the
Bonus Plan will be paid in 2017 at the same time that bonus payments are made to
other executives under the Bonus Plan.

5.4
Other than as set out in Clause 5.3, the Executive accepts he is not entitled to
and will not receive any bonus.

6.
SHARE INCENTIVES

6.1
The Compensation Committee has determined that, in accordance with their power
under the applicable award agreements:

(a)
the Executive’s RSUs subject to time-based vesting which were granted pursuant
to an award agreement dated 18 November 2015 shall continue to vest up to and
including 18 November 2017, whereupon vesting will cease and any unvested RSUs
will lapse;





 
4
SETTLEMENT AGREEMENT





US-DOCS\73241951.1

--------------------------------------------------------------------------------

        




(b)
the Executive’s RSUs subject to performance-based vesting which were granted
pursuant to an award agreement dated 11 March 2016 shall continue to vest
(subject to achievement of the relevant performance criteria) up to and
including 11 March 2017, whereupon vesting will cease and any unvested RSUs will
lapse;

(c)
the Executive’s SARs subject to time-based vesting which were granted pursuant
to an award agreement dated 11 March 2016 shall continue to vest up to and
including 11 March 2017 whereupon vesting will cease and any unvested RSUs will
lapse; and

(d)
the following awards will vest as of 31 December 2016 based on the Executive’s
status as a “good leaver” under the applicable award agreements:

(i)
4,001 RSUs granted in May 2013 under the Sorin S.p.A. 2013-2015 Long Term
Incentive Plan, and

(ii)
2,431 RSUs granted in June 2014 under the Sorin S.p.A. 2014-2016 Long Term
Incentive Plan.

6.2
Subject to clause 6.1, the awards referred to in clause 6.1 will continue to be
governed by the terms of the applicable award agreements and plan rules that
already govern those awards.

6.3
All other RSU and SAR awards (or other awards that are linked to shares in the
Company or any Group Company) granted to the Executive and not vested as of 31
December 2017 will lapse on that date.

7.
WARRANTIES

7.1
The Executive warrants that:

(a)
he has not raised any legal proceedings against the Company or any Group Company
or against any of its or their respective shareholders, officers, employees or
agents; and

(b)
other than the Claims, as of the date of this Agreement, he has no further or
outstanding claims or rights of action, being any further or outstanding claims
or rights of action, whether under statute or common law (including contractual,
tortious or other claims) and whether before an Employment Tribunal, court or
otherwise and whether in the UK or any other jurisdiction in the world against
the Company or any Group Company or any of its or their respective shareholders,
officers, employees or agents including in respect of or arising out of his
employment, or the holding of any office with or investment in the Company or
any Group Company or the termination of that employment or office (such claims
or rights of action referred to as “Further Claims”).

7.2
The Executive warrants as a strict condition to payment under this Agreement
that there are no circumstances of which he is aware or of which he ought to be
aware which could constitute a repudiatory breach by him of his contract of
employment which would entitle or have entitled the Company to terminate his
employment without notice.

7.3
The Company warrants that as at the date of this Agreement it is not aware of
any claims or circumstances giving rise to any claims against the Executive
personally relating to the period in which he was an employee of the Company.

8.
SETTLEMENT

8.1
Subject to clause 8.3, the Executive accepts the terms of this Agreement in full
and final settlement of the Claims and all and any Further Claims, whether such
claims are known or unknown to





 
5
SETTLEMENT AGREEMENT





US-DOCS\73241951.1

--------------------------------------------------------------------------------

        




the parties and whether or not they are or could be in the contemplation of the
parties at the date of this Agreement, which are waived and released in full.
The Company accepts the terms of this Agreement in full and final settlement of
any claims it or any Group Company has or may have, known or unknown, arising
out of the Executive’s services to the Company or any Group Company.
8.2
The Executive undertakes not to institute or pursue any proceedings against the
Company or any Group Company or against any of its or their respective
shareholders, officers, employees or agents before an Employment Tribunal, court
or any other judicial body anywhere in the world in respect of the Claims or for
any remedy arising from any Further Claims.

8.3
The Executive does not waive his right to bring a claim for accrued rights under
any pension scheme or damages for latent personal injuries and/or any latent
industrial disease arising out of the course of his employment with the Company
and/or the Group that are currently unknown to him. The Executive warrants that
he is not aware of having any such personal injuries. These exceptions are the
only claims which have not been settled by this Agreement.

8.4
Subject to the terms of Clause 8.3, if any other claim emerges in law or in fact
anywhere in the world based on anything done or omitted to be done during the
period of the Executive’s employment by the Company which was not previously
known or foreseeable by the Executive, then the Executive agrees that there
should be no recourse to any remedy for the claim against the Company or any
Group Company. The Executive acknowledges and accepts that in agreeing to the
level of the Severance Payments he has taken into account that he has waived the
right to pursue any such claims, whether foreseeable or not previously known,
against the Company or any Group Company.

9.
ACKNOWLEDGEMENT

The Executive acknowledges that the Company has entered into this Agreement and
made the Severance Payments in reliance on the warranties and the undertakings
given by him in Clause 7 and Clause 8 respectively. In the event of any breach
by the Executive of any of those warranties or undertakings, the Severance
Payments shall be repaid by him to the Company immediately and shall be
recoverable by the Company as a debt.
10.
CONFIDENTIALITY

10.1
The Executive agrees he continues to owe a duty of confidentiality to the
Company and to the Group after the Termination Date.

10.2
The Executive undertakes not to do any act or thing that might reasonably be
expected would damage the business, interests or reputation of the Company or
any Group Company and will not make or publish or cause to be made or published
to anyone in any circumstances any disparaging remarks concerning the Company or
any Group Company or any of its or their respective shareholders, officers,
employees or agents.

10.3
Neither the Company nor any Group Company will authorise anyone to make or
publish or cause to be made or published to anyone any statement or do any act
or thing which it or they might reasonably expect would damage the interests or
reputation of the Executive.

10.4
The Executive acknowledges and agrees that whilst the consideration paid
pursuant to Clause 3.1(b) represents valuable consideration it does not amount
to an estimate of or cap on the loss or damage which the Company or any Group
Company would suffer were the Executive to breach any of the obligations set out
in this Clause.





 
6
SETTLEMENT AGREEMENT





US-DOCS\73241951.1

--------------------------------------------------------------------------------

        




11.
INDEMNIFICATION

11.1
In September 2015, the Company and the Executive entered into a deed of
indemnity ("the Deed") relating to acts and omissions of the Executive while
employed by the Company. The Deed shall continue in full force and effect
according to its terms notwithstanding the termination of the Executive's
employment and directorship.

11.2
The Company acknowledges that the Executive performed duties at an executive
level for the Sorin Group prior to creation of the Company, which may expose him
to claims by third parties or criminal or regulatory proceedings ("Sorin
Claims") in a number of jurisdictions. In addition to the Deed, the Company
therefore agrees to take such steps as are necessary to ensure that in the event
of a Sorin Claim being brought against the Executive, he shall be held harmless
and indemnified to the fullest extent permitted by the local law in any
jurisdiction in which a Sorin Claim is brought.

11.3
The Company will, for a period of not less than six calendar years following the
Termination Date, maintain directors’ and officers’ insurance for the benefit of
the Executive in respect of those liabilities which he incurred as a director or
officer of the Company or any Group Company and for which such insurance is
normally available.

12.
DELIVERY UP

12.1
The Executive will return to the Company’s premises on or before the Termination
Date all books, documents, papers, data (including copies or extracts and
whether in printed or electronic format), materials, credit cards, keys,
security cards or other property of or relating to the business of the Company
or the Group or its or their respective clients or suppliers. The Executive
shall be entitled to retain for his personal use his company-assigned iPhone,
iPad, and Surface Pro laptop computer, in each case without a company-paid
wireless service plan.

12.2
The Executive confirms that he will not, after the Termination Date, retain any
confidential information relating to the Company or the Group, whether stored in
electronic format or otherwise, except as may be retained with the express
consent of the Company.

13.
STATUTORY SETTLEMENT

This Agreement is made in compliance with the Acts which have been satisfied
both generally and in the following particulars:
(a)
the Executive confirms that he has received independent legal advice on the
terms and effect of this Agreement, and in particular its effect on his ability
to pursue his rights before an Employment Tribunal or court;

(b)
the said legal advice has been given to the Executive by Jane Fielding whose
address is Gowling WLG(UK) LLP, Two Snow Hill, Birmingham B4 6WR; and

(c)
the said solicitor has confirmed to the Executive that she is a qualified
solicitor holding a current practising certificate and in respect of whom there
is in force a policy of professional indemnity insurance covering the risk of a
claim against her and the said firm in respect of loss arising in consequence of
the said advice and by signing the Certificate attached to this Agreement also
confirms that she complies with the Acts.

14.
SERVICE AGREEMENT





 
7
SETTLEMENT AGREEMENT





US-DOCS\73241951.1

--------------------------------------------------------------------------------

        




14.1
The Executive confirms that all clauses in his terms and conditions of
employment with the Company that are described as applying after the termination
of his employment including the restrictions set out in Clauses 16, 17 and 20,
will continue to apply to him.

15.
COUNTERPARTS

This Agreement may be executed in any number of counterparts, including
facsimiles, each of which is an original and all of which together evidence the
same agreement.
16.
GOVERNING LAW AND JURISDICTION

16.1
This Agreement is governed and to be construed in accordance with English law
and any dispute is subject to the exclusive jurisdiction of the English courts.

16.2
Any Group Company may enjoy the benefit of and enforce the terms of this
Agreement in accordance with the provisions of the Contracts (Rights of Third
Parties) Act 1999.

The “without prejudice” and “subject to contract” nature of this document shall
cease to apply once executed by the parties.




 
8
SETTLEMENT AGREEMENT





US-DOCS\73241951.1

--------------------------------------------------------------------------------

        




Schedule 1 - RESIGNATION


The Directors    LivaNova plc
20 Eastbourne Terrace
London, England
W2 6LG


[ ˜ ] 2016
Dear Sirs


LivaNova plc (the “Company”)I hereby resign with effect from 31 December 2016 as
an employee and from my office as a director of the Company and from all other
offices which I hold in any Group Company.


Yours faithfully


André-Michel Ballester




 
9
SETTLEMENT AGREEMENT





US-DOCS\73241951.1

--------------------------------------------------------------------------------


    




Schedule 2     - CERTIFICATE OF INDEPENDENT LEGAL ADVISER
I Jane Fielding of Gowling WLG (UK) LLP whose address is Two Snow Hill,
Birmingham B4 6WR confirm that I gave independent legal advice to André-Michel
Ballester as to the terms and effect of the Agreement to which this certificate
is attached (including the effect of Clauses 7, 8 and 9 in particular its effect
on his ability to pursue his rights before a Court or Employment Tribunal.


I confirm that I am a solicitor of the Senior Courts holding a current
practising certificate and that the statutory requirements relating to
settlement agreements and compromise agreements set out in the Acts (as defined
in the Agreement) have been met. Further, that there was in force at the time I
gave the advice referred to above a policy of insurance covering the risk of a
claim by André-Michel Ballester in respect of any loss arising in consequence of
that advice.
Signed:
Dated:




 
10
SETTLEMENT AGREEMENT





US-DOCS\73241951.1

--------------------------------------------------------------------------------

    






IN WITNESS of which this Agreement has been executed and delivered as a deed on
the first date written above.


EXECUTED as a Deed
_________________________________

by LIVANOVA PLC
Senior Vice President & General Counsel

acting by Brian Sheridan,
Senior Vice President &General Counsel


in the presence of:


Witness’s
Signature:
_________________________________

Full Name:
_________________________________

Address:
_________________________________

_________________________________
_________________________________


EXECUTED as a Deed
by ANDRÉ-MICHEL BALLESTER
_________________________________



in the presence of:


Witness’s
Signature:
_________________________________

Full Name:
_________________________________

Address:
_________________________________

_________________________________
_________________________________




 
11
SETTLEMENT AGREEMENT





US-DOCS\73241951.1